DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-9 of the Remarks, filed July 12, 2022, with respect to claim rejections under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejections have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joel Bradley (Reg. No. 77,242) on August 16, 2022.
The application has been amended as follows: 
Regarding claim 1 lines 10-11, the claim element “the automotive computing system” is replaced with ---the automotive computer---.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious at least the following claim elements:
as recited in claim 1 and similarly recited in claims 10 and 18, receiving a mobile device connection request from a Telematics Service Delivery Network (SDN) server, the mobile device connection request comprising: a mobile unique identifier (ID) that uniquely identifies the mobile device associated with a request to connect the mobile device with the automotive computer, a vehicle unique ID that uniquely identifies the vehicle, and a first security key associated with the vehicle unique ID, wherein the vehicle unique ID and the first security key are associated with a second security key received by and stored on the automotive computer;
broadcasting, via a processor, and responsive to the mobile device connection request, a Bluetooth® Low Energy (BLE) advertisement comprising the vehicle unique ID; and
establishing an encrypted BLE connection with the mobile device using the first security key, the second security key, the mobile unique ID, and the vehicle unique ID.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        08/16/2022